Citation Nr: 0104492	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  96-49 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a herniated disc, L5-
S1, as secondary to service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1977 to 
August 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC).  

The record indicates that the veteran had been scheduled for 
a hearing before a travel Member of the Board in December 
2000.  However, it does not appear that this hearing was 
conducted, as the veteran had already appeared for a May 1999 
hearing before the Board with respect to the same issue on 
the same appeal.  

The Board notes that in July 1997 the veteran withdrew his 
appeal with respect to the issue of entitlement to an 
increased evaluation for his lumbosacral strain.  38 C.F.R. 
§ 20.204.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In particular, the veteran testified to receiving treatment 
for his back disability at the Philadelphia VA Medical Center 
(VAMC).  Transcript, p. 1 (May 12, 1999).  It does not appear 
that these records are on file, and they must be obtained on 
remand.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)).  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In addition, the veteran has testified to receiving treatment 
from Dr. S and that this physician indicated that his 
herniated disc, L5-S1 was secondary to his service-connected 
lumbosacral strain.  Tr., pp. 7, 17.  He also testified to 
being treated for a work-related back injury suffered in 1983 
or 1984.  See Tr., pp. 14-16.  


The RO attempted to retrieve these records once, but received 
no response; however, they did not send a follow-up request.  
On remand, the RO should make another attempt to obtain these 
records.  The RO should also attempt to obtain any records 
pertaining to a work-related back injury said to have 
occurred in 1983 or 1984.  See Tr., pp. 14-16.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); see VBA Fast Letter 00-87.  

The Board is of the opinion that a VA examination should be 
conducted.  The medical evidence on file is not adequate to 
allow for a determination to be made at this time.  There is 
one VA examiner who provisionally concluded that the 
herniated disc was secondary to his lumbosacral strain.  

Another VA examiner concluded in November 1995 that such a 
link was "questionable."  His conclusion that there was no 
reason to say that the herniated disc was a maturation of a 
lumbosacral strain is conclusory and is not supported by a 
clear or specific rationale.  His opinion appears to be 
primarily based upon his general findings with respect to the 
pathogenesis of degenerative intervertebral disc disease.  

It is unclear whether this general discussion even supports 
his final conclusion, as he appeared to indicate that people 
with herniated discs will have varying histories of previous 
back injuries or even no back injury.  Such a statement 
appears to leave open the possibility that the veteran's 
herniated disc could be related to his previous, service-
connected back injury.  

Yet, the VA examiner failed to adequately state why, in this 
particular case, the veteran's herniated disc is not due to 
his lumbosacral strain.  He merely found that there was no 
reason why it should have resulted from the lumbosacral 
strain, without adequately stating why there was "no 
reason" in this case.  In addition, the VA examiner, offered 
no opinion as to whether the herniated disc could have been 
in any way aggravated by his lumbosacral strain.  

When there is aggravation of a nonservice-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the veteran will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In general, the Board is of the opinion that neither of these 
opinions sufficiently addresses the issue of whether the 
herniated disc was secondary to or aggravated by the service-
connected lumbosacral strain.  

Therefore, on remand, a VA examination must be scheduled that 
addresses the etiology of the veteran's herniated disc.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).  

The Board also notes that additional, pertinent evidence has 
been submitted which has not been initially considered by the 
RO, and the veteran has not waived RO consideration of this 
evidence.  38 C.F.R. §§ 19.37(a); 20.1304(c) (2000).

A supplemental statement of the case, so identified, will be 
furnished to the appellant and his representative, when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (2000).  The record 
does not reflect that the veteran was furnished with a 
supplemental statement of the case with respect to the 
private medical evidence documenting treatment of his back 
disorder (received by the Board in February 2001).  This 
evidence is pertinent to his claim for service connection of 
a herniated disc as secondary to a lumbosacral strain.  
38 C.F.R. § 20.1304 (2000).  Therefore, the RO should 
consider this evidence on remand.  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

In particular, the RO should ask the 
veteran to provide more detailed 
information with respect to his post-
service work-related back injury suffered 
around 1983 or 1984, including the names 
and addresses of any facilities that may 
possess information with respect to this 
injury. See Tr., pp. 14-16.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

In particular, the RO should make another 
attempt to obtain medical records from 
Dr. S.  See VBA Fast Letter 00-87.  The 
RO should also attempt to obtain any 
adequately identified records, employment 
and/or medical, pertinent to the 
veteran's post-service work-related back 
injury suffered around 1983 or 1984.  
Tr., pp. 14-16.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  


In this regard, the RO must obtain 
treatment records from the Philadelphia 
VAMC.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Following the above, the RO should 
schedule the veteran for a VA orthopedic 
examination by an orthopedic surgeon or 
other available appropriate specialist to 
ascertain the nature and etiology of his 
current herniated disc at L5-S1.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  


The examiner must review the veteran's 
complete military and medical history 
(including his post-service history, if 
any, of back injuries), and upon doing so 
answer the following questions:

(a) Does the veteran have a current 
herniated disc disability, and if so, 
what is its nature?

(b) Is it at least as likely as not that 
the herniated disc is proximately due 
to or the result of the veteran's 
service-connected lumbosacral strain 
and if not, then whether, and to what 
degree, if any, it was aggravated by 
the service-connected lumbosacral 
strain.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  If such aggravation 
is determined to have taken place, the 
examiner must address the following 
medical issues: 

(i)  The baseline manifestations which 
are due to the effects of the 
nonservice-connected herniated disc; 

(ii)  The increased manifestations of 
the herniated disc which, in the 
examiner's opinion, are proximately 
due to service-connected lumbosacral 
strain based on medical 
considerations; and 

(iii)  The medical considerations 
supporting an opinion that increased 
manifestations, if found, of the 
herniated disc are proximately due to 
service-connected lumbosacral strain.  

If such a determination cannot be made, 
the examiner must so state.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection of a 
herniated disc, L5-S1, as secondary to 
service-connected lumbosacral strain, 
based on all the evidence of record, 
including any additional evidence not 
previously considered.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim 38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


